Case 2:19-cv-04738-MKB-SMG Document 35 Filed 12/04/20 Page 1 of 3 PageID #: 411




 U NI T E D S T A T E S DI S T RI C T C O U R T
 E A S T E R N DI S T RI C T O F N E W Y O R K
 ---------------------------------------------------------------
 TI M O T H Y P O W E R S ,

                                              Pl ai ntiff,                               O R DE R
                                                                                         1 9- C V - 4 7 3 8 ( M K B) ( SM G)
                                    v.

 R O M A N C A T H O LI C DI O C E S E O F R O C K VI L L E
 C E N T R E, S T. M A R TI N O F T O U R S C H U R C H a n d
 R O B E R T G U G LI E L M O N E ,

                                              D ef e n d a nts.
 ---------------------------------------------------------------
 M A R G O K. B R O DI E, U nit e d St at es Distri ct J u d g e:

           Pl ai ntiff Ti m ot h y P o w ers c o m m e n c e d t h e a b o v e- c a pti o n e d a cti o n o n A u g ust 1 4, 2 0 1 9 i n

 t h e N e w Y or k S u pr e m e C o urt, N ass a u C o u nt y, a g ai nst t h e R o m a n C at h oli c Di o c es e of R o c k vill e

 C e ntr e (t h e “ Di o c es e ”), St. M arti n of T o urs C h ur c h (t h e “ C h ur c h ”), a n d R o b ert G u gli el m o n e.

 ( N oti c e of R em o v al, D o c k et E ntr y N o. 1.) O n A u g ust 1 6, 2 0 1 9, G u gli el m o n e r e m o v e d t his

 a cti o n t o t h e E ast er n Distri ct of N e w Y or k b as e d o n di v ersit y j uris di cti o n u n d er 2 8 U. S. C.

 § 1 3 3 2. ( I d. at 1.) Pl ai ntiff all e g es t h at G u gli el m o n e, t h e C h ur c h pri est, s e x u all y a b us e d hi m as

 a c hil d, a n d ass erts st at e l a w cl ai ms of n e gli g e n c e, n e gli g e nt hiri n g, r et e nti o n a n d s u p er visi o n,

 a n d n e gli g e nt i nfli cti o n of e m oti o n al distr ess a g ai nst t h e Di o c es e a n d t h e C h ur c h, a n d ass a ult a n d

 b att er y a g ai nst G u gli el m o n e. ( C o m pl., D o c k et E ntr y N o. 1- 1.)

           O n A pril 1 7, 2 0 2 0, Pl ai ntiff m o v e d t o r e m a n d t h e a cti o n t o st at e c o urt, ar g ui n g t h at

 di v ersit y j u ris di cti o n w as i m pr o p er b e c a us e Pl ai ntiff is a n A m eri c a n citi z e n d o mi cil e d o utsi d e of

 t h e U nit e d St at es of A m eri c a. (Pl. ’s M ot. t o R e m a n d ( “ Pl.’s M ot. ”), D o c k et E ntr y N o. 2 9; Pl.’s

 M e m. i n S u p p. of Pl. ’s M ot. , D o c k et E ntr y N o. 2 9- 1.) G u gli el m o n e o p p os e d t h e m oti o n.

 ( G u gli el m o n e’s M e m. i n O p p’ n t o Pl.’s M ot., D o c k et E ntr y N o. 2 8.)           B y Or d er d at e d     A pril 2 3,
Case 2:19-cv-04738-MKB-SMG Document 35 Filed 12/04/20 Page 2 of 3 PageID #: 412




 2 0 2 0, t h e C o urt r ef err e d t h e m oti o n t o M a gistr at e J u d g e St e v e n M. G ol d f or a r e p ort a n d

 r e c o m m e n d ati o n. ( Or d er d at e d A pr. 2 3, 2 0 2 0.) B y r e p ort a n d r e c o m m e n d ati o n d at e d S e pt e m b er

 9, 2 0 2 0, J u d g e G ol d f o u n d t h at Pl ai ntiff “ h as est a blis h e d b y cl e ar a n d c o n vi n ci n g e vi d e n c e t h at

 h e is a f or ei g n d o mi cili ar y a n d n ot a citi z e n of a n y st at e, ” a n d r e c o m m e n d ed t h at t h e C o urt gr a nt

 Pl ai ntiff’s m oti o ns f or r e m a n d (t h e “ R & R ”). ( R & R, D o c k et E ntr y N o. 3 2.)

            N o p art y h as o bj e ct e d t o t h e R & R a n d t h e ti m e f or d oi n g s o h as e x pir e d.

            A distri ct c o urt r e vi e wi n g a m a gistr at e j u d g e’s r e c o m m e n d e d r uli n g “ m a y a c c e pt, r ej e ct,

 or m o dif y, i n w h ol e or i n p art, t h e fi n di n gs or r e c o m m e n d ati o ns m a d e b y t h e m a gistr at e j u d g e. ”

 2 8 U. S. C. § 6 3 6( b)( 1)( C). “ W h er e p arti es r e c ei v e cl e ar n oti c e of t h e c o ns e q u e n c es, f ail ur e t o

 ti m el y o bj e ct t o a m a gistr at e’s r e p ort a n d r e c o m m e n d ati o n o p er at es as a w ai v er of f urt h er

 j u di ci al r e vi e w of t h e m a gistr at e’s d e cisi o n. ” S mit h v. C a m p b ell , 7 8 2 F. 3 d 9 3, 1 0 2 ( 2 d Cir.

 2 0 1 5) ( q u oti n g M ari o v. P & C F o o d M kt s., I n c., 3 1 3 F. 3 d 7 5 8, 7 6 6 ( 2 d Cir. 2 0 0 2)); s e e als o

 Al m o nt e v. S uff ol k C n t y., 5 3 1 F. A p p’ x 1 0 7, 1 0 9 ( 2 d Cir. 2 0 1 3) ( “ As a r ul e, a p art y’s f ail ur e t o

 o bj e ct t o a n y p ur p ort e d err or or o missi o n i n a m a gistr at e j u d g e’s r e p ort w ai v es f urt h er j u di ci al

 r e vi e w of t h e p oi nt. ” ( q u oti n g C e p h as v. N as h , 3 2 8 F. 3 d 9 8, 1 0 7 ( 2 d Cir. 2 0 0 3))); S e p e v. N. Y.

 St at e I ns. F u n d , 4 6 6 F. A p p’ x 4 9, 5 0 ( 2 d Cir. 2 0 1 2) ( “F ail ur e t o o bj e ct t o a m a gistr at e j u d g e’s

 r e p ort a n d r e c o m m e n d ati o n wit hi n t h e pr es cri b e d ti m e li mit ‘ m a y o p er at e as a w ai v er of a n y

 f urt h er j u di ci al r e vi e w of t h e d e cisi o n, as l o n g as t h e p arti es r e c ei v e cl e ar n oti c e of t h e

 c o ns e q u e n c es of t h eir f ail ur e t o o bj e ct.’ ” ( q u oti n g U nit e d St at es v. M al e J u v e nil e , 1 2 1 F. 3 d 3 4,

 3 8 ( 2 d Cir. 1 9 9 7) ) ( citi n g Ar n , 4 7 4 U. S. at 1 5 5)); W a g n er & W a g n er, L L P v. At ki ns o n, H as ki ns,

 N e llis, Britti n g h a m, Gl a d d & C ar wil e, P. C., 5 9 6 F. 3 d 8 4, 9 2 ( 2 d Cir. 2 0 1 0) ( “[ A] p art y w ai v es

 a p p ell at e r e vi e w of a d e cisi o n i n a m a gistr at e j u d g e’s [r] e p ort a n d [r] e c o m m e n d ati o n if t h e p art y

 f ails t o fil e ti m el y o bj e cti o ns d esi g n ati n g t h e p arti c ul ar iss u e. ” (first citi n g C e p h as v. N as h , 3 2 8




                                                                        2
Case 2:19-cv-04738-MKB-SMG Document 35 Filed 12/04/20 Page 3 of 3 PageID #: 413




 F. 3 d 9 8, 1 0 7 ( 2 d Cir. 2 0 0 3); a n d t h e n citi n g M ari o v. P & C F o o d M kt s., I n c., 3 1 3 F. 3 d 7 5 8, 7 6 6

 ( 2 d Cir. 2 0 0 2)).

           T h e C o urt h as r e vi e w e d t h e u n o p p os e d R & R a n d, fi n di n g n o cl e ar err or, a d o pts t h e R & R

 p urs u a nt t o 2 8 U. S. C. § 6 3 6( b)( 1). A c c or di n gl y, t h e C o urt gr a nts t h e m oti o n f or r e m a n d a n d

 r e m a n ds t h e c as e t o t h e N e w Y or k S u pr e m e C o urt, N ass a u C o u nt y.

 D at e d: D e c e m b er 4, 2 0 2 0
             Br o o kl y n, N e w Y or k

                                                                         S O O R D E R E D:


                                                                                  s/ M K B
                                                                         M A R G O K. B R O DI E
                                                                         U nit e d St at es Distri ct J u d g e




                                                                   3
